Citation Nr: 1530993	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial disability evaluation for hypertension.  

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for a right ear hearing loss disability.  

4.  Entitlement to service connection for a pulmonary disability, to include bronchial asthma.  

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back and left hip disabilities.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint and disc disease in the lumbar spine.  




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1965 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Travel Board hearing in April 2015.  A transcript is of record.  

The issues of entitlement to a higher rating for a low back disability, and of entitlement to service connection for right hip, right ear hearing loss, and a pulmonary disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During his Travel Board hearing in April 2015, the Veteran indicated that his wished to withdraw his appeal for entitlement to a higher rating for service-connected hypertension.  

2.  The Veteran currently experiences a hearing loss disability in the left ear within the meaning of 38 C.F.R. § 3.385; hearing loss symptoms have been present since service separation.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to an initial compensable rating for hypertension is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Entitlement to service connection for a left ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's Travel Board hearing in April 2015, he properly withdrew his appeal for entitlement to a higher initial disability rating for hypertension.  The testimony has been reduced to writing in the form of a hearing transcript, which is of record.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

Legal Criteria and Analysis-Service Connection/Left Ear

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  Hearing loss disability in the left ear, as "an other organic disease of the central nervous system," is such a disability.

Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends that he developed a bilateral hearing loss disability as a consequence of noise exposure during his many years of naval service.  The service treatment and personnel records indicate that the Veteran was a Chief Electronics Technician (ETC), with service in support of combat operations in Vietnam as well as duty aboard numerous Navy ships.  The Veteran was awarded service connection for posttraumatic stress disorder (PTSD) as due to his experiences supporting small boat operations within the territorial boundaries of Vietnam, and it has been conceded by VA that such duty included exposure to combat risks.  This duty would, by necessity, include some degree of noise exposure.  In addition to this, the Veteran stated that he would often use his .45 caliber pistol in Vietnam without hearing protection to eliminate rodents from garbage collection areas.  Given his participation in support of riverine operations, this collateral duty is certainly within the realm of possibility, and further corroborates that there was noise exposure during active duty.   

In May 1984, during the Veteran's separation physical examination, mild hearing loss symptoms were ascertained in the 6000Hz frequency range.  At that time, the Veteran did not have a hearing loss disability within the meaning of 38 C.F.R. § 3.385.  Essentially, the Veteran complains that his overall hearing acuity has progressed over the years and that, since exposure to in-service noises, he has continually experienced symptoms of hearing loss.  

In September 2009, the Veteran was afforded a VA audiology examination.  The examining audiologist determined that a sensorineural hearing loss was present in the left ear in accordance with 38 C.F.R. § 3.385.  Indeed, the associated audiogram contains an annotation of a 55 decibel pure tone hearing threshold shift at 4000Hz in the left ear, which does qualify as disabling under VA regulations.  The Veteran did not, however, at that time demonstrate that he had a current hearing loss disability within the meaning of the regulation in the right ear.  Accordingly, the audiologist offered an opinion with respect to etiology only for the left ear.  With respect to that opinion, the examiner stated her belief that it was less likely as not that a current hearing loss disability in the left ear had causal origins in service as, at the time of separation in 1984, the mild hearing loss symptoms did not represent a disability within the meaning of 38 C.F.R. § 3.385.  That is the only rationale offered for the negative opinion.  

Simply put, as a hearing loss disability is considered to be an organic disorder of the central nervous system, the Veteran can obtain service connection by demonstrating the continuity of symptoms from service to the present.  In May 1984, it is undisputed that the Veteran did not meet the regulatory definition of a hearing loss disability for VA purposes.  Nonetheless, he was clinically noted by the 2009 VA examiner to have had hearing loss symptoms of a mild nature at the time of his discharge from service.  The Veteran has reported that, over time, his hearing acuity began to grow more and more depreciated, and in 2009, he demonstrated a hearing loss disability within the meaning of 38 C.F.R. § 3.385 for his left ear.  There are no intervening audiograms of record between 1984 and 2009 which might show an improvement in hearing function, and thus, especially in light of the many years of naval service (and its associated noise exposure), the Veteran's contentions with respect to worsening are deemed to be credible.  While the examiner was correct in noting that the Veteran did not meet the criteria for a disability in 1984, the noting of hearing loss symptoms at service separation, along with a current hearing loss disability in the left ear, buttresses the Veteran's claim of experiencing a gradual decrease in hearing acuity over time.  

As a layperson, the Veteran is competent to report that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, he has posited competent and credible testimony regarding a persistent worsening of hearing acuity from 1984 to the present, and has now been confirmed to have a hearing loss disability for VA purposes in his left ear.  Accordingly, based on continuity of symptoms from service to present, the Board is satisfied that the requirements for service connection have been met.  The claim is granted.  
ORDER

The claim for entitlement to a compensable initial disability evaluation for hypertension is dismissed.  

Entitlement to service connection for a left ear hearing loss disability is granted.


REMAND

Service Connection-Right Hip, Pulmonary Disability, Right Ear Hearing Loss Disability

The Veteran contends that he experiences a current right hip disability as a result of active service or, alternatively, as a consequence of his service-connected low back and left hip disabilities.  He further contends that he experiences a pulmonary disability that had causal origins with exposure to foreign objects (namely fiberglass particles and soldering fumes) in active service.  With respect to a hearing loss disability in his right ear, he contends, as he did with his now service-connected left ear, that he has experienced decreasing hearing acuity since being exposed to loud noises in service.  

The Veteran was offered an examination to address his contentions with respect to the lungs and right hip in October 2009.  As with the now-service-connected left ear, the Veteran's right ear was assessed via VA examination in September 2009.  

With respect to the lungs, it was noted that the Veteran had a consultation for bronchial asthma in service in 1969; however, he did not demonstrate any current pulmonary abnormality after radiographic study and pulmonary function testing.  There was no diagnosis made regarding a pulmonary condition.  Also, with respect to the right hip, the examiner noted that there was no current disability present.  The audiology examiner's findings demonstrated hearing loss symptoms in the right ear; however, they were not severe enough so as to amount to a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

These examination findings are somewhat dated at this time, and the Veteran has submitted private medical evidence as well as testimonial evidence suggesting that current claimed disabilities are, indeed, potentially present.  With respect to the lungs, the Veteran submitted a computerized tomography (CT) report of January 2010 that, while not showing interstitial lung disease, did indicate a present granuloma and pleural thickening.  The Veteran has stated that as an electrician in Vietnam, his shop was in the same work area as the hull technicians who worked on the fiberglass boats used in riverine (a.k.a. "Brown Water Navy") operations, and the private medical reports of 2010 noted shortness of breath with a history of fiberglass particle exposure.  Given that there are now abnormal lung findings, and also noting that the Veteran was assessed with some form of asthma symptomatology in service (and was likely exposed to fiberglass particles and other fumes associated with his soldering duties), the Board determines that a new, comprehensive VA lung examination should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claimed right hip disability, the Veteran has reported in his testimony before the undersigned that he feels pain in the right hip, and that he feels that such issues are attributable to his diagnosed arthritis in the left hip.  Submitted private medical records document radiation of pain into the buttocks in a bilateral fashion as a consequence of service-connected low back problems.  October 2009, the date of the last VA examination, is six years ago, and the submitted private medical and testimonial evidence does suggest, at least potentially, that there have been developments with respect to right hip pathology since that time.  Given this, and given that the Veteran did experience trauma in service as to cause his service-connected left hip and back conditions, a new examination should be afforded addressing as to if any current right hip disability had causal origins in service or, alternatively, was caused or aggravated by service-connected low back and left hip disabilities.  See McLendon at 79.  

As noted in the above decision, the Veteran had noise exposure in service and had mild hearing loss symptomatology assessed in at least one ear at service separation.  The last audiological examination of record is from 2009, and at that time, no current hearing loss disability in the right ear was assessed.  The Veteran did, however, have symptoms of abnormal hearing at that time, and as with his left ear, he has credibly and competently reported a continual presence of hearing problems since his time in service.  As the last examination is rather dated, and as the Veteran has demonstrated in-service noise exposure sufficient to warrant the grant of service connection for left ear hearing loss and tinnitus, the claim is remanded so that a new, comprehensive VA examination addressing the nature and etiology of any current hearing loss disability in the right ear can be afforded.  See McLendon at 79.  

Initial Rating-Degenerative Joint/Disc Disease of the Low Back

The Veteran is currently in receipt of a 10 percent evaluation for his lumbar spine arthritis and disc disease, which was assigned with the initial award of service connection.  In positing his notice of disagreement with this decision, the Veteran maintains that his back disability is more severe than what is contemplated by the assigned 10 percent rating.  

In his hearing with the undersigned, the Veteran stated that he has had two surgeries since he was last rated by VA and that he has been told that he will need more in the near future.  He went on to state how his condition continues to worsen, and that he cannot bend to reach his feet and must use a device to help with that mundane, but necessary, task of daily living.  Further, the Veteran asserts that he requires narcotic and non-narcotic anti-inflammatory drugs to manage pain, and that sleeping, sitting, and walking for any distance is considerably difficult for him.  

The Veteran was last examined by VA in October 2009, and he has submitted numerous private medical records showing that, subsequent to this time, he has manifested the need for additional radiographic studies and therapies inclusive of steroid injections to manage pain.  Given these objective findings as well as the subjective assertions of worsening, the Board is not confident that it has the most current assessment of the service-connected disability picture of record.  In cases where an increase in rating is sought, the current level of disability is of paramount importance, and the claim is to be remanded so that a current orthopedic examination addressing the severity of service-connected degenerative joint and disc disease in the lumbar spine can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA pulmonology, orthopedic, and audiology examinations to address the following: 

a)  the pulmonology examiner is asked to determine if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a current disability in the lungs, and if so, if it is at least as likely as not that such a disability had causal origins in active service, to include as a result of exposure to fiberglass particles or other environmental toxins such as soldering fumes.  The examiner should reference radiological findings documenting granuloma and pleural thickening subsequent to the last VA examination of record, and should specifically reference the 1969 assessment of bronchial asthma when coming to a conclusion.  

b)  the orthopedic examiner is asked to determine if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a right hip disability.  If so, the examiner is asked to opine as to if it is at least as likely as not that such a disability was caused in service, or, alternatively, was caused or aggravated beyond the natural progress of the disease process by service-connected low back and left hip disabilities.  Complaints of pain and the private annotations of radiation into the buttocks should be noted.  Also, the orthopedist is asked to assess the current level of severity of service-connected low back degenerative disc and joint disease.  In this regard, the examiner should note functional limitations associated with the back problems and should specifically list range of motion findings.  

c)  The audiology examiner is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a right ear hearing loss disability within the meaning of 38 C.F.R. § 3.385.  If so, the examiner should offer an opinion as to if it is at least as likely as not that such a disability had causal origins in service, to include as a consequence of continually deteriorating hearing acuity reported from exposure to noise in service to the present.  

All examiners should provide rationales with their respective opinions in the narrative portions of the examination reports.  A mere lack of documentation in the service treatment records is not a sufficient basis on which to form an opinion, and examiners are reminded that conclusory opinions will require additional remand for remedial compliance with Board directives.  

2)  Following the above-directed development, re-adjudicate the Veteran's claims.  Should any claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


